DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This rejection was applied in Paragraphs 2-4 of the previous Office action mailed 12/10/20.  The rejection remains in effect.  Please see Response to Arguments below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 20 are rejected under 35 U.S.C. 102(1)(a) as being anticipated by Loeffler et al. (US 2012/0201723). This rejection was applied in Paragraphs 2-4 of the previous Office action mailed 12/10/20.  The rejection remains in effect.  Please see Response to Arguments below.

Response to Arguments
Applicant’s arguments, filed 01/15/21, with respect to the rejection of claims under 35 U.S.C. 112(b) have been fully considered but are not persuasive. Applicant has argued that “both the plunger wand wave spring element” are not necessarily required at least because a coil spring may be employed.  See Paragraph 7 on pages 15-16 of Applicant’s Remarks. The Examiner submits that while a coil spring may be employed, the coil spring also is not recited in the rejected claims.  That is, the Examiner has taken the position that it is unclear how the devices in claims 11, 12, 20 and 21 operate properly with both the plunger and a spring element – the Examiner used the wave spring as an Example since it was recited in some of the claims. But the Examiner again submits that a plunger and spring element would be required for operation of the device.  See Paragraphs 0038-0045 of Applicant’s Specification and Paragraph 4 of the Office action mailed 12/10/20.

Applicant’s arguments, filed 01/15/21, with respect to the rejection of claims under 35 U.S.C. 102(a)(1) have been fully considered but are not persuasive.  Applicant has argued that Loeffler does not 
Regarding claims 11 and 20 – Claim 11 recites “applying a force of suction, generated outside of the system, to hold a first component against a surface of the mechanism to facilitate an alignment of the first and second components”.  Claim 20 recites “wherein the mechanism includes a fluidic pathway therethrough, said pathway accommodated to apply a force, generated by suction created outside of the system, to a surface of the mechanism, said surface of the mechanism facing the lower portion during operation of the system.”  As noted by both the Examiner and Applicant, Loeffler draws a vacuum through the device via two ports connected to a vacuum. Applicant appears to be arguing that the vacuum force simply passed through the device of Loeffler to add or remove fluids without any portion of the vacuum force acting on the walls or elements of the device itself. See Paragraph 8 of the Office action mailed 12/10/20 and Paragraphs 3-5 on pages 8-13.  The Examiner respectfully disagrees and first submits the drawing of vacuum through the device is “applying a force of suction generated outside of the system” (claims 11 and 20).  The Examiner then submits that with respect to claims 11 and 20 the vacuum force would act on ALL surfaces of the device.  This would include holding the first component and second components together with the first component against a surface of the mechanism (claim 11) and also to a surface of the mechanism, said surface of the mechanism facing the lower portion during operation of the system (claim 20).

Applicant’s arguments, filed 01/15/21, with respect to the rejection of claims under 35 U.S.C. 103 have been fully considered and are persuasive.  Applicant has argued that the gasket is not the same as the as the three point wave spring recited in the claims.  See Paragraphs 6, 6A and 6B on pages 13-15.  The Examiner agrees, therefore the rejection has been withdrawn.  


Allowable Subject Matter
Claim 22 is allowed. The following is a statement of reasons for the indication of allowable subject matter.  Claim 22 recites a system configured to form a container, for holding a live cell, from first and second components and to change operational status of the container, wherein the system includes a holding device comprising: upper and lower portions, the lower portion structured to contain a trench, with a first opening throughout a bottom thereof, a mechanism removably and repositionably integrated with said upper and lower portions and configured to change said operational status by reversibly bringing together and separating from one another the first and second components when said first and second components are disposed between the upper and lower portions, and to reversibly sealingly affix said first and second components to one another to form the container with at least one hermetically-sealed chamber present therein, as a result of a reposition of the mechanism, wherein the mechanism includes a plunger, configured to be moved forward and retracted, with respect to the lower portion, in any of (i) manual, (ii) electromechanical, and (iii) pneumatic fashions, and further includes a three-point wave spring disposed to apply a balanced load to the first component to bring together the first and second components.  The Examiner submits the combination of elements recited in claim 22 that includes the highlighted features above is not taught or suggested by the cited prior art. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/			/JILL A WARDEN/Examiner, Art Unit 1798                             Supervisory Patent Examiner, Art Unit 1798                                                                                                                                February 16, 2021